PER CURIAM.
The trial court ordered the petitioner, North Star Reinsurance Corporation, to produce certain records in a suit wherein respondent, The Celotex Corporation, is seeking a declaratory judgment concerning insurance coverage in respect to litigation against it.
We deny the petition for certiorari. Our denial, however, is without prejudice to North Star seeking a protective order from the trial court by motion specifically identifying the documents previously produced in the California litigation to which it claims any legal privilege attaches under Florida Rule of Civil Procedure 1.280(c).
SCHEB, A.C.J., and DANAHY and FRANK, JJ., concur.